--------------------------------------------------------------------------------

EXHIBIT 10.03
 
SECOND AMENDMENT AGREEMENT
 
This SECOND AMENDMENT AGREEMENT (this “Amendment”) is made as of the 24th day of
October, 2012, among:
 
(a)           CCOM GROUP, INC., a New York corporation, formerly known
as  Colonial Commercial Corp. (“CCOM”);


(b)           UNIVERSAL SUPPLY GROUP, INC., a New York corporation
(“Universal”);


(c)           THE RAL SUPPLY GROUP, INC., a New York corporation (“RAL”);


(d)           S&A SUPPLY, INC., a New York corporation (“S&A” and, together with
CCOM, Universal and RAL, collectively, “Borrowers” and, individually, each a
“Borrower”); and


(e)           KEYBANK NATIONAL ASSOCIATION, a national banking association
(“Lender”).


WHEREAS, Borrowers and Lender are parties to that certain Credit and Security
Agreement, dated as of October 18, 2011, that provides, among other things, for
loans and letters of credit aggregating Fifteen Million Dollars ($15,000,000),
all upon certain terms and conditions (as amended and as the same may from time
to time be further amended, restated or otherwise modified, the “Credit
Agreement”);


WHEREAS, pursuant to that certain Certificate of Amendment of the Certificate of
Incorporation of Colonial Commercial Corp., filed with the New York Secretary of
State on July 23, 2012, Colonial Commercial Corp. was renamed CCOM Group, Inc.;


WHEREAS, Borrowers and Lender desire to amend the Credit Agreement to modify
certain provisions thereof and add certain provisions thereto;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrowers and Lender agree as follows:


1.            Amendment to Definition in the Credit Agreement.  Section 1.1 of
the Credit Agreement is hereby amended to delete the definition of “Consolidated
Fixed Charges” therefrom and to insert in place thereof the following:
 
 
 

--------------------------------------------------------------------------------

 
 
“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense, and (b) principal payments on Consolidated Funded Indebtedness
(other than (i) optional prepayments of the Revolving Loans, (ii) payments made
with respect to the Goldman Associates Short-Term Subordinated Indebtedness, and
(iii) the one-time payment-in-full of the Indebtedness owing under the Goodman
Note pursuant to Section 5.15(b)).


2.            Addition to Definitions in the Credit Agreement.  Section 1.1 of
the Credit Agreement is hereby amended to add the following new definition
thereto:


“Second Amendment Effective Date” means October 24, 2012.


3.            Amendment to Permitted Borrowing Covenant Provisions.  Section 5.8
of the Credit Agreement is hereby amended to delete subsections (f) and (h)
therefrom and to insert in place thereof, respectively, the following:


(f)            Indebtedness owing to Goodman pursuant to the Goodman Note, in an
aggregate principal amount not to exceed One Million Two Hundred Ninety-Nine
Thousand Six Hundred Seventy-Nine and 63/100 Dollars ($1,299,679.63), so long as
(i) such Indebtedness is subject to the Intercreditor and Lien Subordination
Agreement, and (ii) Borrowers initiate the irrevocable payment-in-full of such
Indebtedness on the Second Amendment Effective Date pursuant to Section 5.15(b)
hereof;


(h)           (i) unsecured Subordinated Indebtedness owing to the Investor
Subordinated Creditors (other than Goldman Associates and/or Michael Goldman),
in an aggregate principal amount not to exceed Eight Hundred Seventy Thousand
Dollars ($870,000), (ii) unsecured Subordinated Indebtedness owing to Goldman
Associates and/or Michael Goldman, in an aggregate principal amount (excluding
any Goldman Associates Short-Term Subordinated Indebtedness) not to exceed Five
Hundred Twenty-One Thousand Thirty-Three Dollars ($521,033), and (iii) secured
Subordinated Indebtedness owing to Goldman Associates (excluding any Goldman
Associates Short-Term Subordinated Indebtedness) not to exceed Seven Hundred
Fifty Thousand Dollars ($750,000); so long as, in each case, such Subordinated
Indebtedness is subject to a Subordination Agreement acceptable to Lender; and


4.            Amendment to Restricted Payments Covenant Provisions.  Section
5.15 of the Credit Agreement is hereby amended to delete subsection (b)
therefrom and insert in place thereof the following:


(b)           On the Second Amendment Effective Date, Borrowers may initiate the
payment-in-full the Indebtedness owing to Goodman pursuant to the Goodman Note
(for clarification purposes, the actual payment date will be the date on which
the check payable to Goodman with respect to such payment is actually deposited
or cashed by Goodman).
 
 
2

--------------------------------------------------------------------------------

 
 
5.            Amendment to Schedule.  The Credit Agreement is hereby amended to
delete Schedule 3 (Investor Subordinated Creditors) therefrom and to insert in
place thereof a new Schedule 3 in the form of Schedule 3 hereto.


6.             Post-Closing Requirements.


(a)           No later than five days after the Goodman Note has been
paid-in-full, Borrowers shall deliver to Lender evidence, in form and substance
satisfactory to Lender, that the Indebtedness owing to Goodman pursuant to the
Goodman Note has been paid-in-full.


(b)           No later than ten days after the Second Amendment Effective Date,
Borrowers shall deliver replacement Subordination Agreements, fully executed by
each Investor Subordinated Creditor, in form and substance reasonably
satisfactory to Lender.  In addition, Borrowers shall deliver to Lender a copy
of the Subordinated Debt Documents, certified by an officer of Borrowers as
being true and complete.


(c)           Borrowers shall promptly pay all legal fees and expenses of
Lender  in connection with this Amendment and any other Loan Documents.


7.            Representations and Warranties.  Borrowers hereby represent and
warrant to Lender that (a) Borrowers have the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrowers
with respect to the provisions hereof; (c) the execution and delivery hereof by
Borrowers and the performance and observance by Borrowers of the provisions
hereof do not violate or conflict with the Organizational Documents of Borrowers
or any law applicable to Borrowers or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrowers; (d) no Default or Event of Default
exists, nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the Second Amendment Effective Date
as if made on the Second Amendment Effective Date, except to the extent that any
such representation or warranty expressly states that it relates to an earlier
date (in which case such representation or warranty is true and correct in all
material respects as of such earlier date); (f) Borrowers are not aware of any
claim or offset against, or defense or counterclaim to, Borrowers’ obligations
or liabilities under the Credit Agreement or any other Related Writing; and (g)
this Amendment constitutes a valid and binding obligation of Borrowers in every
respect, enforceable in accordance with its terms.


8.            Waiver and Release.  Borrowers, by signing below, hereby waive and
release Lender, and its directors, officers, employees, attorneys, affiliates
and subsidiaries, from any and all claims, offsets, defenses and counterclaims,
such waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
9.            References to Credit Agreement and Ratification.  Each reference
to the Credit Agreement that is made in the Credit Agreement or any other
Related Writing shall hereafter be construed as a reference to the Credit
Agreement as amended hereby. Except as otherwise specifically provided herein,
all terms and provisions of the Credit Agreement are confirmed and ratified and
shall remain in full force and effect and be unaffected hereby. This Amendment
is a Loan Document.


10.           Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


11.           Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


12.           Severability.  Any provision of this Amendment that shall be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


13.           Governing Law.  The rights and obligations of all parties hereto
shall be governed by the laws of the State of New York, without regard to
principles of conflicts of laws.


[Remainder of page intentionally left blank.]
 
 
4

--------------------------------------------------------------------------------

 
 
JURY TRIAL WAIVER.  BORROWERS AND LENDER, TO THE EXTENT PERMITTED BY LAW, EACH
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS AND LENDER, OR
ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.
 

  CCOM GROUP, INC.            
By:
       
William Pagano
     
Chief Executive Officer
            UNIVERSAL SUPPLY GROUP, INC.            
By:
       
William Pagano
     
President
            THE RAL SUPPLY GROUP, INC.            
By:
       
William Pagano
     
Executive Vice President
            S&A SUPPLY, INC.            
By:
       
William Pagano
     
President
            KEYBANK NATIONAL ASSOCIATION            
By:
       
Nadine M. Eames
     
Vice President
 

 
Signature Page to
Second Amendment Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3


INVESTOR SUBORDINATED CREDITORS


Goldman Associates of New York, Inc.
Rita Folger
Paul Hildebrandt
John A. Hildebrandt
William Pagano
Michael Goldman
Hildebrandt Properties, LLC
 
 

--------------------------------------------------------------------------------